   Case 2:19-cr-00545-SRC Document 22 Filed 08/07/20 Page 1 of 2 PageID: 95




                                                             U.S. Department of Justice
                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                973-645-2700
                                                             Newark, New Jersey 07102              Fax: 973-645-2702


                                                             August 7, 2020

Honorable Stanley R. Chesler
United States District Judge
United States Post Office and Courthouse
2 Federal Square
Newark, New Jersey 07102

                 Re:      United States v. Jose Pena, Crim. No. 19-545

Dear Judge Chesler:

       The United States respectfully submits this letter motion to dismiss the
pro se letter request of the defendant, Jose Pena (“Pena”), filed on July 6, 2020
(ECF No. 21). In the letter, Pena raises issues related to his purported lack of
mental health treatment and various covid-related safety procedures at FCI
Schuylkill, a federal correctional facility in Minersville, Pennsylvania. Pena
does not identify a statutory or constitutional basis for the relief he requests.
To the extent Pena wishes to bring a legal claim under Bivens v. Six Unknown
Federal Narcotics Agents, 403 U.S. 388 (1971), to challenge his medical or
mental health treatment, that claim would need to be filed in the judicial
district where Pena resides. See, e.g., Pannello v. United States, 2011 WL
6097771, at *3 (D.N.J. 2011) (venue for claim involving denial of medical care
for inmate who was sentenced in New Jersey but resided in correctional facility
in Pennsylvania was in Pennsylvania, not New Jersey); see also 28 U.S.C. §
1391(b).

     Here, FCI Schuylkill is located in the Middle District of Pennsylvania.
Accordingly, the Government respectfully requests that the Court deny Pena’s




                                                     -1-
  Case 2:19-cr-00545-SRC Document 22 Filed 08/07/20 Page 2 of 2 PageID: 96




letter motion without prejudice to raising his claims in the U.S. District Court
for the Middle District of Pennsylvania.

                                            Respectfully submitted,

                                            CRAIG CARPENITO
                                            United States Attorney



                                            ________________________________
                                            By: Jamie L. Hoxie
                                            Assistant U.S. Attorney




                                      -2-
